COURT OF APPEALS OF VIRGINIA


            Present: Judges Petty, Beales and Athey
            Argued at Lexington, Virginia
PUBLISHED




            CHRISTOPHER PILENZA
                                                                               OPINION BY
            v.     Record No. 2030-18-3                                JUDGE CLIFFORD L. ATHEY, JR.
                                                                             MARCH 17, 2020
            NELSON COUNTY DEPARTMENT OF
             SOCIAL SERVICES


                                FROM THE CIRCUIT COURT OF NELSON COUNTY
                                           Michael T. Garrett, Judge

                           Brady S. Nicks for appellant.

                           P. Scott De Bruin; Herbert E. Taylor, III, Guardian ad litem for the
                           minor child (The Law Offices of Herbert E. Taylor, III, PLLC, on
                           brief), for appellee.1


                   Christopher Pilenza (“Pilenza”) and Carrie Pilenza (“mother”) are spouses and parents of

            C.P.,2 born December 18, 2016. They separately appeal3 a determination by the Circuit Court of

            Nelson County (“circuit court”) terminating their parental rights and placing C.P. with Nelson

            County Department of Social Services (“NCDSS”).




                   1
                     Pursuant to Rule 5A:19(d), the guardian ad litem filed a notice relying on appellee’s
            brief and argued in support of appellee’s position.
                   2
                     To protect the child’s privacy, we use her initials rather than her name. Additionally,
            the record in this case was sealed. In order to appropriately address the assignments of error
            Pilenza raises, this opinion includes portions of the record that were sealed. “To the extent that
            this opinion mentions facts found in the sealed record, we unseal only those specific facts,
            finding them relevant to the decision in this case. The remainder of the previously sealed record
            remains sealed.” Levick v. MacDougall, 294 Va. 283, 288 n.1 (2017).
                   3
                    This is a companion case to Carrie Pilenza v. Nelson Cty. Dep’t of Soc. Servs., No.
            0034-19-3 (Va. Ct. App. Mar. 17, 2020), also decided this day.
       On appeal, Pilenza’s first assignment of error states:

               A [circuit] court must give consideration to granting custody to
               relatives of a child prior to terminating parental rights. A relative
               means a person related by consanguinity or affinity.
               Consanguinity is a “relation by blood.” The [circuit] court
               mistakenly construed the term “relative” when it excluded from the
               definition appellant’s blood cousin.

       NCDSS responded by arguing that Pilenza’s biological cousin is not a relative under the

statute. The agency reasoned that because Pilenza had been adopted, any legal relationship with

his biological cousin had been severed. We agree with that argument, and thus affirm. 4

                                         I. BACKGROUND

       On June 7, 2017, C.P. came into the care and custody of NCDSS pursuant to an

emergency removal petition. On February 20, 2018, NCDSS sought to terminate the residual

parental rights of Pilenza and mother. Mother had been hospitalized for mental illness, and

Pilenza had been incarcerated for eluding police and endangering the life of C.P., who was in the

vehicle Pilenza was driving when he was arrested for eluding the police.

       The Nelson County Juvenile and Domestic Relations District Court (“JDR court”) heard

the matter on August 27, 2018. Because both Pilenza and mother were absent, the JDR court

adjudicated C.P. as abused or neglected and indicated that its finding was based upon C.P. being

“without parental care or guardianship caused by the unreasonable absence or the mental or

physical incapacity of the child’s parent, guardian, legal custodian or other person standing in

loco parentis.” Pursuant to the JDR court’s order, C.P. remained in the care of NCDSS until

ultimately being placed with a foster care family.




       4
          Pilenza’s second and third assignments of error are both premised on the assumption
that his cousin is a legal relative. Because of our conclusion to the contrary, we need not address
these assignments of error.
                                                 -2-
         With Pilenza’s approval, his biological cousin, Jonathon Cejmer (“Cejmer”) subsequently

filed for custody of C.P. in the JDR court.5 In describing his relationship with Cejmer, Pilenza

testified at the de novo hearing in the circuit court that Pilenza had been adopted and that Cejmer

is not his cousin through that adoption but rather is his biological cousin. NCDSS investigated

Cejmer as a placement option, but Cejmer withdrew his petition before the hearing in the circuit

court.

         At the conclusion of the hearing, the circuit court terminated the residual parental rights

of Pilenza and mother.6 The circuit court also held that Cejmer was not a relative within the

meaning of Code § 63.2-1215 because when Pilenza was adopted, his relationship as a relative to

Cejmer was terminated and his adoptive family became his relatives for purposes of Code

§ 63.2-1215.

                                              II. ANALYSIS

         Initially, Pilenza contends that “[t]he [circuit] court mistakenly construed the term

‘relative’ when it excluded from th[at] definition appellant’s blood cousin.”

         Whether a person is a relative pursuant to Code § 63.2-1215 is a question of law that this

Court reviews de novo. Rudolph v. City of Newport News Dep’t of Human Servs., 67 Va. App.
140, 145 (2016).

         Pursuant to Code § 16.1-283(A), a termination order must be “accompanied” by an order

granting custody of the child to the agency or to a specific individual. Bagley v. City of

Richmond Dep’t of Soc. Servs., 59 Va. App. 522, 524 (2012). In granting custody, however, the

circuit court “shall give . . . consideration to granting custody to relatives of the child, including


         5
             Cejmer is misspelled as “Cejner” in the transcript.

         Because Pilenza does not contest the grounds supporting the trial court’s termination
         6

decision, it is unnecessary to discuss the reasons the trial court cited for terminating his parental
rights.
                                                -3-
grandparents.”7 Code § 16.1-283(A) (emphasis added). This Court has interpreted this provision

to require agency consideration of all “‘reasonable options for placement with immediate

relatives’ as a prerequisite to a parental termination decision.” Bagley, 59 Va. App. at 524

(quoting Hawthorne v. Smyth Cty. Dep’t of Soc. Servs., 33 Va. App. 130, 136 (2000)).

       A relative is a person related by consanguinity or affinity. Id. Consanguinity describes a

blood relation between persons sharing a common ancestor. Id. The blood relation, however,

ends upon the finalization of an adoption because the General Assembly intended that result

through enacting Code § 63.2-1215. See Kummer v. Donak, 282 Va. 301, 306 (2011)

(explaining that “consanguinity ceases to be paramount where the legislature expresses an

intention to the contrary”).

       Code § 63.2-1215 states that

               any person who has an interest in the child that derives from or
               through the birth parent or previous adopted parent, including but
               not limited to grandparents, step-parents, former step-parents,
               blood relatives and family members shall, by final order of
               adoption, be divested of all legal rights and obligations in respects
               to the child including the rights to petition any court for visitation
               with the child.

Thus, pursuant to Code § 63.2-1215, a person’s “blood connection” and status as a “relative”

ceases to exist once that person is adopted.

       Applying these principles here shows that Cejmer is not a “relative” of C.P. within the

meaning of the statute. Although a circuit court, by statute, must consider granting custody to

relatives of a child when ordering the termination of parental rights—and the agency must

consider reasonable placement with immediate relatives—a person is no longer a relative of his

or her biological family once his or her adoption is finalized.


       7
          We note that the statute was amended effective July 1, 2019; the new language states
that the circuit court “shall give a consideration to granting custody to a person with a legitimate
interest.”
                                                 -4-
       It is undisputed here that Pilenza was adopted. In fact, Pilenza admitted that he had been

adopted and that Cejmer was not his cousin through adoption. Cejmer is, therefore, Pilenza’s

biological cousin, and their blood connection within the meaning of the statute ceased to exist

once Pilenza’s adoption was finalized. Because the Virginia General Assembly decided that

adoption should sever the connection, Cejmer and Pilenza are no longer relatives even though

they share a common ancestor by blood.

       Because any alleged connection between Cejmer and C.P. would derive from

Pilenza—whose legal connection to his biological family, including Cejmer, was severed by

adoption—C.P., later born to Pilenza, is not a relative of Cejmer within the meaning of the

statute.8 Thus, the circuit court did not err in finding that C.P. was not a relative of Cejmer.

                                         III. CONCLUSION

       For these reasons, we affirm the trial court’s judgment.

                                                                                           Affirmed.




       8
         We additionally note that Cejmer withdrew his petition to foster C.P. before the circuit
court heard this matter.
                                             -5-